                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LELAND MCRAE,                                 §
                                              §
                  Plaintiff,                  §               SA-19-CV-00945-DAE
                                              §
vs.                                           §
                                              §
AMERICAN PROTECTIONS PLANS                    §
LLC, JOHN AND/OR JANE DOES,                   §
DANIEL SOLANO, POALA LAWSON,                  §
JOHN GREER, LENNY SCHWARTZ,                   §
MIKE SHEA, STANLEY LOSEILLE,                  §
ALFREDO DEFFAUT, JASON ZOBLER,                §
SCOTT KENNEDY, JOHN GREER,                    §
MATHEY PERRY, SALES TRAINEE                   §
02, JANE DOE,                                 §
                                              §
                  Defendants.                 §

                               ORDER CONTINUING HEARING

       Before the Court in the above-styled cause of action is Plaintiff’s Second Motion to

Compel Discovery [#40], which was referred to the undersigned for disposition and set for a

hearing on March 5, 2020 at 10:00 a.m.       On this day, the District Court referred to the

undersigned the parties’ Agreed Motion to Continue Hearing [#43], by which the parties ask the

Court to continue the hearing until a later date, and Defendant’s Unopposed Motion to Appear

Telephonically [#42], which asks the Court for permission to appear by phone at the scheduled

March 5, 2020 hearing. The Court will grant the motion for continuance and dismiss as moot the

motion to appear telephonically.

       IT IS THEREFORE ORDERED that the parties’ Agreed Motion to Continue Hearing

[#43] is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s Unopposed Motion to Appear

Telephonically [#42] is DISMISSED AS MOOT.


                                              1
          IT IS FURTHER ORDERED that the hearing set for 10:00 a.m. on March 5, 2020 is

CANCELED.

          IT IS FURTHER ORDERED that Plaintiff’s Second Motion to Compel Discovery

[#40] is set for a hearing at 1:30 p.m. on April 7, 2020 in Courtroom B on the 4th Floor of the

John H. Wood, Jr. United States Courthouse, 655 E. Cesar Chavez Boulevard, San Antonio,

Texas, 78206.

          IT IS FURTHER ORDERED that the parties confer about the issues raised in

Plaintiff’s motion and file a joint advisory via CM/ECF no later than April 6, 2020 that

indicates which issues, if any, remain in dispute after their conference. For each issue that

remains in dispute, each party should state its respective position and describe any relief being

sought.

          IT IS SO ORDERED.

          SIGNED this 4th day of March, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                                2
